Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 December 05, 2014

The Court of Appeals hereby passes the following order:

A15A0657. JAMES J. ERDY et al. v. TRUSTEES OF THE NORTH GEORGIA
    CONFERENCE OF THE METHODIST CHURCH, INC. et al.

      The appellants, including James J. Erdy, sought to intervene in a declaratory
judgment action. On June 23, 2014, the trial court entered an order denying the
motion to intervene. The appellants filed both an application for discretionary appeal
and a notice of direct appeal from this ruling.1 The discretionary appeal, which was
docketed as Case Number A15D0032, was denied on October 2, 2014. We now have
the appellants’ direct appeal before us.

       “[W]hen this Court examines a request for a discretionary appeal, it acts in an
error-correcting mode such that a denial of the application is on the merits, and the
order denying the application is res judicata with respect to the substance of the
requested review.” (Citation and punctuation omitted.) Elrod v. Sunflower Meadows
Development, 322 Ga. App. 666, 668 (4) (745 SE2d 846) (2013); see also Northwest
Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003). Our denial
of the appellants’ discretionary application bars this direct appeal from the same
order. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                  12/05/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       Both the application and notice of appeal were filed to the Supreme Court,
which transferred the matters to this Court.